Name: Commission Regulation (EC) NoÃ 160/2008 of 21 February 2008 registering certain names in the Register of protected designations of origin and protected geographical indications (Pane di Matera (PGI), TincaÃ Gobba Dorata del Pianalto di Poirino (PDO))
 Type: Regulation
 Subject Matter: foodstuff;  fisheries;  marketing;  international trade;  consumption;  Europe
 Date Published: nan

 22.2.2008 EN Official Journal of the European Union L 48/27 COMMISSION REGULATION (EC) No 160/2008 of 21 February 2008 registering certain names in the Register of protected designations of origin and protected geographical indications (Pane di Matera (PGI), Tinca Gobba Dorata del Pianalto di Poirino (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006 and in accordance with Article 17(2) thereof, Italy's applications to register the names Pane di Matera and Tinca Gobba Dorata del Pianalto di Poirino were published in the Official Journal of the European Union (2). (2) As no objections within the meaning of Article 7 of Regulation (EC) No 510/2006 were received by the Commission, these names should be entered in the Register, HAS ADOPTED THIS REGULATION: Article 1 The names contained in the Annex to this Regulation shall be entered in the Register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 128, 9.6.2007, p. 15 (Pane di Matera), OJ C 128, 9.6.2007, p. 19 (Tinca Gobba Dorata del Pianalto di Poirino). ANNEX 1. Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.7. Fresh fish, molluscs, and crustaceans and products derived therefrom ITALY Tinca Gobba Dorata del Pianalto di Poirino (PDO) 2. Foodstuffs listed in Annex I to Regulation (EC) No 510/2006: Class 2.4. Bread, pastry, cakes, confectionery, biscuits and other baker's wares ITALY Pane di Matera (PGI)